Citation Nr: 1035709	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  04-38 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric, to 
include PTSD.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1968 until May 1992, to 
include duty in the Republic of Vietnam and the Southwest Asia 
Theater of the Persian Gulf War.

This case initially came before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the RO.

The Board notes that, if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected disabilities, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the Veteran's 
service-connected disabilities.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  The Board finds that the Veteran is entitled to 
service connection for PTSD.  Therefore, the issue has been 
phrased accordingly.  Further, the United States Court of Appeals 
for Veterans Claims (Court) has held that claims for service 
connection for PTSD encompass claims for service connection for 
all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).



FINDINGS OF FACT

1.  The Veteran is not shown to have performed active service 
that involved combat with the enemy.

2.  The Veteran is shown to have been diagnosed with PTSD due to 
stressor events that as likely as not were associated with his 
combat experiences in the Republic of Vietnam and in the Persian 
Gulf during his extensive active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury that 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required.


II.  Service Connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate that 
a disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV).  

Effective on July 13, 2010, VA will amend its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and 
(f) (5), respectively, and by adding a new paragraph (f) (3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related 
to the Veteran's fear of hostile military or terrorist 
activity  and a VA psychiatrist or psychologist, or a 
psychiatrist or  psychologist with whom VA has 
contracted, confirms that the  claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing  
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of  the Veteran's service, the Veteran's 
lay testimony alone  may establish the occurrence of 
the claimed in-service  stressor.  For purposes of 
this paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran  experienced, 
witnessed, or was confronted with an event or  
circumstance that involved actual or threatened death 
or  serious injury, or a threat to the physical 
integrity of  the Veteran or others, such as from an 
actual or potential  improvised explosive device; 
vehicle-imbedded explosive  device; incoming 
artillery, rocket, or mortar fire;  grenade; small 
arms fire, including suspected sniper fire;  or attack 
upon friendly military aircraft, and the  Veteran's 
response to the event or circumstance involved a  
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

The Veteran reported in a November 2003 stressor statement that 
he was assigned to the 550 Signal Battalion Company, while 
stationed in the Republic of Vietnam.  He stated, in part, that 
he was exposed to gun fire and attacks from the North Vietnamese.  
Moreover, he reported that one of his friends was killed in an 
attack.  (See May 2003 Written Statement and July 2003 VA 
treatment record).

The Veteran's DD Form 214 shows that his primary military 
occupational specialty was that of communication.  The Veteran's 
personnel records, in part, reflect that he received the Vietnam 
Service Medal and the Vietnam Cross of Gallantry with a Palm for 
his courageous service.  His military personnel record shows that 
he was attached to the HHC, 82nd Signal BN FC. 

The Veteran also served in the Southwest Asia theater of 
operations during the Persian Gulf War, where he received the 
Southwest Asia Service Medal with two Bronze Service Stars and a 
Kuwait Liberation Medal. 
 
The record indicates that, after separation from service, the 
Veteran became a truck driver until December 2002, when he became 
disoriented and could no longer drive trucks.  

The Veteran filed a claim of service connection for PTSD in May 
2003.  During the pendency of the claim, the Veteran was 
diagnosed with dementia.  The VA treatment records reflect that 
the last PTSD screening was unsuccessful due to the severity of 
his cognitive impairment from dementia.  (See April 18, 2008 VA 
treatment record).
 
However, the Board notes that, in McClain v. Nicholson, 21 Vet. 
App. 319, 321-323 (2007), the Court of Appeals for Veterans 
Claims held that the requirement that a current disability be 
present is satisfied "when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the claim." 

Significantly, a submitted specialist opinion from a geriatric 
psychiatrist stated, in part, that the records indicated that the 
Veteran met the criteria for PTSD prior to the onset of his 
dementia.  (See July 2010 Written Statement from Dr. R. R.).  She 
also stated that it was at least as likely as not that the 
Veteran's PTSD was the result of an undiagnosed illness from his 
service.

In a March 2003 written statement, the Veteran's wife reported 
that that he had flashbacks related to his experience in Vietnam 
and the Persian Gulf.  She also, in part, reported that there was 
a significant change in the Veteran's mood after the Persian Gulf 
War, as he was mood, irritable and had sleep problems and 
nightmares about combat.  

The Board notes that under certain circumstances, lay statements 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Therefore, based on the evidence of record, the Board finds that 
the Veteran's claimed stressors are consistent with the places, 
types, and circumstances of the Veteran's extensive active 
service as detailed in his service personnel records.  

In turn, his lay testimony alone may establish the occurrence of 
the claimed in-service stressors.  Further, a VA psychiatrist has 
confirmed that the claimed stressors are adequate to support a 
diagnosis of PTSD.  

Accordingly, the Board finds that the Veteran does suffer from 
PTSD that is shown as likely as not to be causally linked to his 
wartime experiences.  In resolving all reasonable doubt in favor 
of the Veteran, service connection for PTSD is warranted.  




ORDER

Service connection for PTSD is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


